Sognier, Judge.
Battle was convicted of armed robbery and appeals on the general grounds.
At approximately 11:30 a. m., September 12, 1979, a Majik Market in Atlanta, operated by Mr. and Mrs. Su, was robbed by two males. The two men ran out of the store and were chased by Mr. Su. Two witnesses in the vicinity saw a man running; one of them saw the man run from the store, jump in a car, and saw the car depart rapidly, “burning rubber.” Both witnesses obtained the same license number and description of the car, which was given to the police; the license number, the car’s description, and a notice to be on the lookout for the car was then broadcast to Atlanta police. About six hours later the car was observed on Peachtree Street by a police officer, who followed the car and requested backup assistance. The car was stopped and appellant and a co-defendant, Gary, were in the car. They were arrested, the car was searched, and a .38 calibre pistol was found in the trunk. At a lineup the following day Mr. Su picked out Battle and Gary as the persons who robbed the store; Mrs. Su picked out Gary and a person other than appellant. At trial, both Mr. and Mrs. Su positively identified appellant and Gary as the persons who robbed them on September 12th.
After reviewing the entire transcript, we find that a rational trier of fact could find from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Fisher v. State, 151 Ga. App. 93 (258 SE2d 920) (1979).

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.

*578Decided February 19, 1981
Daniel Kane, for appellant.
Lewis R. Slaton, District Attorney, Benjamin H. Oehlert III, Joseph J. Drolet, Russell J. Parker, Assistant District Attorneys, for appellee.